Citation Nr: 1229595	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-35 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than November 16, 2007, for service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from May 1946 to March 1949.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which awarded service connection for tinnitus, effective from November 16, 2007.  The Veteran has appealed the effective date of the award.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On September 30, 2002, the Veteran submitted his original claim for compensation benefits, specifying the disabilities as bilateral hearing loss and residuals of radiation therapy.  

2.  Private treatment records dated in September 1997, received by VA in February 2003 include audiometric testing consistent with hearing loss, but no complaints of tinnitus.  

3.  A VA examination in November 2004 specified that tinnitus had not been reported.  

4.  Chronic tinnitus is first demonstrated of record on November 16, 2007.  



CONCLUSION OF LAW

The criteria for an earlier effective date, prior to November 16, 2007, for an award of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As the Veteran's appeal relates to the effective date of the award of service connection, it is noted that the RO provided pre-adjudication VCAA notice by letter dated in October 2002 on the underlying claim of service connection.  Where, as here, service connection has been granted and the effective date has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (concerning "downstream" issues). 

VA's duty to assist has also been satisfied, as the Veteran has been afforded several VA examinations, most recently in November 2007, and there is no indication of pertinent (i.e., from the relevant time period) VA or private treatment records that have not been obtained to date.


Earlier Effective Date for Tinnitus

In a December 2007 rating decision, the RO granted service connection for tinnitus.  An effective date was assigned for service connection for this award based on the date of VA examination that demonstrated tinnitus, that is, November 16, 2007.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011). 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400,(a), (b).  The effective date for the grant of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  Id.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) provides that the effective date of pension or compensation benefits will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Acceptance of a report of examination or treatment meeting the requirements of 38 C.F.R. § 3.157 as a claim for increase is subject to the payment of retroactive benefits from the date of a report or for a period of one year prior to the date of receipt of the report.  

If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  For reports prepared by a non-VA hospital where the veteran was maintained at VA expense, the date of admission to the hospital is accepted as the date of receipt of claim if VA maintenance was authorized prior to admission.  38 C.F.R. § 3.157(b)(1).  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).

The Veteran and his representative contend that the effective date for the award of service connection for tinnitus should be September 30, 2002, the effective date of the award of service connection for bilateral hearing loss that was also granted in the December 2007 rating decision that established service connection for tinnitus.  It is asserted that the Veteran's original claim, received by VA on September 30, 2002, was for service connection for all potential hearing disorders, which should include tinnitus.  It is also asserted that the Veteran complained of tinnitus in a letter to VA dated in December 2004, which was years earlier than the November 2007 examination report that was determined by the RO to be the earliest date demonstrating the disability.  

Review of the record shows that on September 30, 2002, the Veteran submitted his original claim for compensation benefits.  At that time he specified the disabilities for which service connection was claimed as bilateral hearing loss and residuals of radiation therapy.  The RO denied both claims and the Veteran appealed the denial of service connection for bilateral hearing loss.  The Veteran did not claim service connection for another hearing disorder, as contended by the Veteran's representative.  As the Veteran did not identify that he was seeking service connection for tinnitus or any disorder other than bilateral hearing loss, the Board does not find the September 2002 formal claim to provide a basis for an earlier effective date.  

As noted by the Veteran's representative, in a letter dated in December 2004, the Veteran stated that he remembered that "there was" (emphasis added) ringing in his ears at the time of a grenade explosion.  In that letter he did not state that he had continued to have tinnitus since that time or that he currently had chronic tinnitus.  In addition, the Board has reviewed the treatment records including private treatment records dated in September 1997, that were received by VA in February 2003, and a report of a November 2004 VA examination that included audiometric testing consistent with hearing loss.  In the November 2004 VA examination report, it was indicated, in terms of tinnitus, that there was none reported.

The Board finds that chronic tinnitus is first demonstrated of record on November 16, 2007.  On that date, the Veteran was examined by VA and complained that he had occasional tinnitus bilaterally.  He stated that he heard tinnitus anytime he was in a quiet environment.  The examiner rendered an opinion that the Veteran's tinnitus was at least as likely as not due to noise exposure during military service.  The Board does not find that the record demonstrates that entitlement arose until the Veteran complained of persistent, if occasional, tinnitus on November 16, 2007.  As entitlement did not arise until that date, this is the earliest date for the award of service connection for tinnitus.  



ORDER

An effective date earlier than November 16, 2007, for an award of service connection for tinnitus is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


